Citation Nr: 1336633	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  09-04 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for residuals of a right shoulder injury, post-surgery, with orthopedic and nerve impairment, effective in October 2005.




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel







INTRODUCTION

The Veteran served on active duty from October 2001 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the Phoenix, Arizona, RO, which granted service connection for the disability at issue and assigned a 30 percent disability rating.  The Veteran subsequently relocated to Texas, and the Houston RO has maintained jurisdiction over the case since that time.  During the appeal period, the Veteran married and changed her name; therefore relevant documents bear both names.

The Veteran requested a hearing before a Veterans Law Judge.  Such a hearing was scheduled in September 2013, and she was provided with notice of the scheduled time and date.  However, she failed to report for the hearing and has not made any attempt to show good cause for her failure.  Under these circumstances, the request for a hearing is considered to have been withdrawn.  38 C.F.R. § 20.704(d).  The Board will therefore proceed to review the appeal based upon all the evidence currently of record.  


FINDINGS OF FACT

1.  The Veteran's post-surgical residuals of a right shoulder injury include the inability to raise her arm above shoulder level, a winged scapula deformity with disparate shoulder heights, some clinical manifestations indicative of ulnar and median neuropathy, and some loss of muscle strength.

2.  The Veteran does not have ankylosis, nonunion, fibrous union, malunion or recurrent dislocation involving the shoulder joint or any bones in the shoulder region.  



CONCLUSION OF LAW

The criteria for the award of a disability rating greater than 30 percent at any point during the appeal period have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5201, 5203; 4.124a, Diagnostic Code 8519 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in her Virtual VA file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In evaluating claims for increased ratings, the Board must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Because she has perfected an appeal as to the assignment of the initial rating for anxiety following the initial award of service connection, the VA is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the joints is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has carefully considered this case in light of the fact that this case involves a shoulder, as did the case of DeLuca. 

Because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Historically, the Veteran reports that she fractured her right collarbone, or clavicle, during a touch football game in service.  

She underwent two surgeries for correction of the fracture and then for correction of post-surgical effects.  She contends that the surgeries were not successful and that she now has limited function in the shoulder, precluding many normal activities of daily living, with visible deformity as her right shoulder is lower than the left shoulder and with a winged scapula.  In her written contentions, she expresses resentment that her two shoulder surgeries were supposed to fix her shoulder problems, whereas she now feels her shoulder problems are much worse.

Because the Veteran disagreed with the initial rating for the disability, the time period at issue here is from October 2005, when she was discharged from service, until the present, a period exceeding eight years.  Given the complexity of her current symptoms, and the proximity in time between her two surgeries and her discharge from service, only two years apart, it is important to fully understand the series of events and the medical evidence reflected in her service treatment records.  Peyton, Fenderson.

Unfortunately, her service treatment records are somewhat incomplete, as neither the original injury report nor the first operation report is included.  However, sufficient documentation of her shoulder treatment is available to piece together an accurate narrative of events during service.

An X-ray reported dated in April 2003 reflects a fracture through the middle third of the right clavicle.  Subsequent X-rays taken in June 2003 and August 2003 reflect the healing fracture.  However, in May 2004, an orthopedic consultation revealed pain, reduced motion, and tenderness at the site of the fracture.  The assessment was of painful malunion of the right clavicle, to be treated with surgery consisting of a right clavicle osteotomy and open reduction internal fixation.  A July 2004 record shows that the she was nearly eight weeks post-surgery at that point.  She had increased range of shoulder motion at that time, with X-rays showing the osteotomy was well aligned and the hardware was intact.  However, in October 2004, she was having increased pain, and some mild tingling in the ulnar distribution.  The diagnostic assessment was of possible local irritation from the hardware.  The physician commented that she may eventually need hardware removal.  

In April 2005 a second surgery was performed.  The report of this surgery is available and reflects that the hardware placed in the right clavicle during the prior surgery was removed.  The surgeon observed that there appeared to be a solid union of the prior osteotomy.  The surgeon also excised approximately 15-18mm of the distal clavicle to prevent impingement of the shoulder.  Physical therapy reports dated later in 2005 reflect complaints of muscle spasm of the neck and right shoulder.  These reports also reflect winging of the right scapula in September 2005.  

As noted above, the Veteran was discharged from the Air Force in October 2005.  Her Form DD 214 reflects that she was eligible to re-enlist but elected to separate.  

The Veteran applied for VA compensation benefits in April 2006.  In July 2006, the RO granted service connection for right shoulder injury residuals.  In so doing, a 30 percent disability rating was assigned for orthopedic and neurological impairment.  

A separate disability rating was assigned for the surgical scar.  The Veteran expressed timely disagreement with the 30 percent rating, but did not disagree with the scar rating.  Therefore, the scar residuals (it is important for the Veteran to understand that this is a separate disability for VA purposes) are not before the Board at this time.

VA treatment records dated in 2006 reflect that the Veteran established VA medical care in Arizona shortly after her discharge from service.  In this capacity, she underwent further physical therapy for her shoulder complaints which included continued pain and limited range of motion.  She also had at least one steroid injection for shoulder pain and mobility.  A January 2006 X-ray study was interpreted as showing the prior resection of the distal clavicle without other abnormality evident.  The report of a May 2006 magnetic resonance imaging study shows the prior resection of the distal clavicle, with no other abnormality identified.  Sensory studies were interpreted as showing decreased recruitment patterns in some muscles, right ulnar neuropathy at the elbow segment and mild right carpal tunnel syndrome.  An orthopedic consultation in June 2006 yielded the diagnostic impression of suprascapular nerve pain and mild to moderate tendonitis.  

A VA examination was conducted in June 2006.  At that time the Veteran told the VA examiner that she had been discharged from the military because she had been unable to perform her job, although she had desired to re-enlist.  The report of this examination shows diagnostic impressions of right shoulder impingement syndrome, status post fracture of the distal clavicle in the military with two surgical procedures.  The Veteran's right shoulder was three to four inches lower than the left shoulder.  The examiner noted that the magnetic resonance imaging study was significant for distal clavicle resection and bursitis.  The clinical examination was abnormal for scapular winging, decrease in range of shoulder motion and strength.  The examiner also noted moderate to severe functional loss for repetitive, overhead activities, and the Veteran's subjective reports of pain.  Right shoulder flexion was full at 90 degrees, with further extension to 150 degrees; abduction was to 90 degrees; internal rotation was to 70 degrees; and external rotation was to 40 degrees.  There was additional pain at 70 degrees during abduction.  The examiner estimated an additional effective loss of range of motion of 10 degrees with five repetitions.  The additional loss was described as due to fatigue, weakness, and increased pain.  There was no crepitus or effusion.  Right deltoid atrophy was noted and muscle strength was reduced at 3/5, providing evidence against this claim.  

As noted above, at some point in 2007, the Veteran moved to Texas.  According to her own report during a May 2009 VA examination, it appears that she did not continue with VA medical care, but instead established medical care at Lofton Air Force Base, where she had physical therapy and was issued a transcutaneous electrical nerve stimulation (TENS) unit for control of her pain.  

A May 2009 VA examination report reflects that the Veteran continued to complain of right shoulder pain.  She also reported right little finger and ring finger numbness and right elbow pain/neuralgia.  Upon clinical examination, the examiner noted deformity of the right shoulder, with pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  The examiner also noted severe flare-ups occurring on a weekly basis.  The Veteran's right arm was noted to be 1/2 inch longer than the left.  The examiner rendered a diagnosis of right shoulder impingement syndrome secondary to the two in-service surgeries with severe effects upon many activities of daily living.  The examiner rendered a separate diagnosis of right shoulder distal clavicle resection with significant effects upon occupational activities.  Range of motion exercises revealed pain on motion with right shoulder flexion to 95 degrees, abduction to 75 degrees, internal rotation to 80 degrees, and external rotation to 70 degrees, with crepitus noted during external rotation.  The Veteran was unable to perform additional repetitions of right shoulder motion testing due to pain.  There was no ankylosis.  

A neurological examination was conducted in May 2009 as well.  Clinical tests revealed irritation of the right ulna and medial nerves.  The examiner noted that the Veteran had a pronounced right inferior scapula and that her left shoulder was lower than the right.  Electrodiagnostic testing revealed no electrodiagnostic evidence of median neuropathy, ulnar neuropathy, radiculopathy in the upper arm, or of right brachial plexopathy.  The examiner determined that there was clinical but not diagnostic evidence of ulnar and medial neuralgia, with significant effects upon the Veteran's occupational activities.  The examiner commented that the Veteran's physical examination was more consistent with right rotator cuff/joint pathology.  

The report of a VA examination conducted in November 2011 with regard to left shoulder complaints contains the additional finding of rotator cuff syndrome of the right shoulder.  Range of motion exercises were again conducted on both shoulders.  Right shoulder flexion was to 120 degrees with objective evidence of pain at 100 degrees.  Right shoulder abduction was to 120 degrees, with objective evidence of pain at 100 degrees.  The Veteran was able to perform repetitive use testing with the right shoulder, with no additional limitation of motion or function.  She had normal strength in the right shoulder, providing highly probative evidence against this claim.   

There was no ankylosis.  Also noted with regard to the right shoulder was a history of infrequent episodes of dislocation of the glenohumeral joint.  A cryptic check-mark on the report form indicates that the Veteran had either right acromioclavicular separation or right sternoclavicular dislocation, but no further explanation as to this finding in included.  The examiner opined that due to impairment of both shoulders, the Veteran was unable to lift anything heavier than five pounds with her arms.  The examiner also provided the following commentary:  

The patient was noted with a high degree of pain 9/10 intensity at rest as she has just had an [emergency room] visit the day before and was prescribed narcotic analgesics and sedating muscle relaxants.  She showed a high degree of frustration with her clinical situation with obvious signs of depression and anxiety aggravated by pain.  1) I recommend that her narcotic and muscle relaxants be closely monitored by frequent doctor visits with her [primary care physician] and psychiatry follow-up.  2) I am concerned that the unresolved shoulder injury may have unmasked a somatiform pain disorder syndrome or a factitious syndrome.  I recommend a psychiatrist consult to investigate these distinct possibilities.

It is pertinent to note that service connection is separately in effect for major depressive disorder associated with the Veteran's right shoulder disability.  Thus, it would be inappropriate to wrap the Veteran's depression or symptoms of depression into the shoulder rating which is at issue here.

Diagnostic Code 5200 provides that favorable ankylosis of the scapulohumeral joint of the major arm, with abduction to 60 degrees so as to reach the mouth and head, is rated as 30 percent disabling.  Ankylosis that is intermediate between favorable and unfavorable ankylosis warrants a 40 percent evaluation.  Unfavorable ankylosis with abduction limited to 25 degrees is assigned a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  A Note explains that the scapula and humerus move as one piece when this joint is anklyosed.
 
Where arm limitation of motion is limited to 25 degrees from the side, a 40 percent evaluation is assigned for the major side.  Limitation of motion midway between the side and shoulder level contemplates a 30 percent rating; while limitation of motion at shoulder level contemplates a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent disabling; malunion of the humerus with marked deformity is rated as 30 percent disabling.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent disabling; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent disabling.  Fibrous union of the humerus is rated as 50 percent disabling.  Nonunion of the humerus (false flail joint) is rated as 60 percent disabling.  Loss of the head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent disabling; nonunion of the clavicle or scapula with loose movement is rated as 20 percent disabling.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent disabling.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.  

Shoulder joint motion is depicted at 38 C.F.R. § 4.71, Plate I.  According to this illustration, flexion (forward elevation) of the shoulder is from 0 degrees to 180 degrees, abduction is from 0 degrees to 180 degrees, external rotation is from 0 degrees to 90 degrees, and internal rotation is from 0 degrees to 90 degrees. 

In light of the findings pertaining to right ulnar neuropathy and carpal tunnel syndrome, which have been medically attributed to the right shoulder disability, the Veteran's right shoulder disability has been assigned a hyphenated rating which also encompasses nerve impairment under Diagnostic Code 8519.  This Diagnostic Code sets forth criteria for evaluating paralysis and incomplete paralysis of the long thoracic nerve.  Complete paralysis of the nerve on the major side, manifested by inability to raise the arm about shoulder level, and the winged scapula deformity is rated as 30 percent disabling.  Severe incomplete paralysis of the nerve as rated as 20 percent disabling; moderate incomplete paralysis is rated as 10 percent disabling; and mild incomplete paralysis is rated as noncompensable, or 0 percent disabling.  A Note provides that a rating under this Diagnostic Code is not to be combined with lost motion above the shoulder level.  38 C.F.R. § 4.124a, Diagnostic Code 8519.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.69.

Initially, the Board observes that the Veteran's right arm is being treated as her dominant, or major, arm for purposes of her VA disability rating.  The evidence of record reflects that she has reported being ambidextrous, and has also reported right hand dominance and left hand dominance at various points in time.  As only one hand may be considered dominant, and as her right shoulder currently carries a higher disability rating than her left shoulder, the right hand has been considered to be the dominant one throughout the appeal period.  

In comparing the three VA examination reports, it is impossible not to notice the discrepancies over the years.  For instance, the range of right shoulder motion results in 2011 reflect significantly more motion than do the results in 2006 and 2009.  Additionally, she has many complaints which appear to be functional in nature, as evidenced by the clinical findings of impairment involving the shoulder, whereas the X-ray tests, the magnetic resonance imaging test, and the nerve function testing have been interpreted as essentially normal, providing evidence against this claim for even the current evaluation, let alone a higher evaluation.   

While the Board does not discount the clinical findings recorded by experienced examiners, it is our responsibility to sift through the often murky evidence to determine the facts upon which her disability rating should be based.  

The Veteran indicated to the June 2006 VA examiner that she had wanted to re-enlist but was unable to do so on account of her right shoulder disability, which does not appear to be accurate.   

As set forth above, her military records confirm that she was eligible to re-enlist but rather choose to separate from the Air Force.  With regard to her right shoulder complaints and symptomatology, her statements appear truthful, although possibly exaggerated, perhaps due to her frustration with what she views as two failed surgeries, or perhaps due to a somatoform pain disorder syndrome or a factitious syndrome, as intimated by the November 2011 VA examiner.  

In any event, with this viewpoint, we turn to applying the orthopedic portion of the rating schedule to the Veteran's situation.  As the Veteran does not have ankylosis of the shoulder, the provisions of Diagnostic Code 5200 are not for application.  

Although she does have limitation of arm motion, all of the measurements over the years reflect that she has been able to raise her arm more than midway between her side and her shoulder level (reference to the picture in 38 C.F.R. § 4.71, Plate I shows that midway between the side and the shoulder level would equate to approximately 45 degrees).  The most reduced test result was during the 2006 examination when pain limited her abduction to 70 degrees.  In 2009 she was able to abduct to 75 degrees.  However, in November 2011, she had abduction to 100 degrees, at which point she experienced pain.  Forward flexion, which also involves raising the arm, was greater than or at shoulder level on all the examinations.  Thus, the provisions of Diagnostic Code 5201 do not support a higher disability rating for the Veteran's right shoulder impairment.  

Other than the mention of a history of infrequent episodes of dislocation of the right glenohumeral joint and an unexplained notation of either right acromioclavicular separation or right sternoclavicular dislocation in the November 2011 examination report, there is no indication of dislocation of any kind during the appeal period.  Given the rest of the evidence, which in no way shows dislocation or nonunion of any of the bones in the area, we can only conclude that the examiner is referencing the Veteran's history of malunion of the right clavicle following the fracture in service.  As the post-surgical records and the current X-ray studies confirm that the Veteran's clavicle healed in a well-aligned position after the surgery which was performed for that purpose, and has remained in such a state throughout the appeal period, these somewhat confusing findings in the November 2011 examination report do not support the award of a compensable disability rating under any of the various provisions of Diagnostic Code 5202.  

Similarly, absent dislocation, nonunion, or malunion of the clavicle or scapula, at any point during the appeal period; a compensable disability rating is not warranted under the provisions of Diagnostic Code 5203 either.

Because the Veteran does have impairment involving her right shoulder which is not covered by the orthopedic criteria based on the best evidence, the RO properly assigned a hyphenated disability rating under Diagnostic Code 8519 which governs impairment related to injury to the long thoracic nerve (even though it is unclear if there was, in fact, disability to this nerve, the Veteran must be given all benefit of the doubt).

It is this Code which provides for the Veteran's winged scapula deformity, which she has had since service, and thus throughout the appeal period.  The neurological code also implicitly acknowledges the disparity between left and right shoulder height and her slightly decreased right arm strength which is reflected in some of the medical evidence.  The RO apparently assigned the current 30 percent rating as analogous to complete paralysis of the long thoracic nerve, using the criteria of Diagnostic Code 8519, built-up with Diagnostic Code 5203 to reflect the origins of the disability, in the original clavicle fracture and surgery. 

Although the Board has no argument with the result of this hyphenated, built-up combination of Diagnostic Codes 8519 and 5203, in that the 30 percent disability rating appears to accurately reflect the level of impairment which is shown in the evidence of record; for the sake of accuracy, there are several points which must be cited, and the Veteran must understand:  First, we note that although the description of complete paralysis of the long thoracic nerve set forth in Diagnostic Code 8519 provides the best correlation by far with the Veteran's symptoms, the evidence of record shows that the Veteran does not in fact, have complete paralysis of this nerve or any nerves in its distribution.  

To the extent that she has incomplete paralysis, a lower rating only is supported.  
Secondly, next to the scapular wing deformity, her other objectively-shown impairment is the limitation of right shoulder motion, which would usually be rated under Diagnostic Code 5201.  The RO avoided such an assignment on account of the Note in Diagnostic Code 8519 which prohibits combining a rating for the nerve impairment with a rating for limitation of shoulder motion, thus wrapping compensation for the limited motion into the rating under diagnostic Code 8519.  

The Veteran's original injury, two surgeries, her recovery and sequellae are all complex processes in a complex joint, the shoulder.  We have attempted to describe the complexity in the preceding paragraphs.  In such situations, it is the responsibility of adjudicators to arrive at the disability rating which more nearly approximates the level of impairment caused by the disability, over the appropriate period of time, taking into account the factors outlined above.  In other words, the Board recognizes the complexity of the Veteran's situation and the challenges in properly rating her right shoulder disability, including the Veteran's complaints. 

In this regard, it is important for the Veteran to understand that without taking into consideration her complaints of pain and other concerns the current 30% rating could not be justified based on the objective medical evidence of record, which not only provides evidence against a higher rating, but does not support the current rating. 
  
In any event, the Board arrives at the conclusion that the RO's method of rating the Veteran's particular disability, while not perfect, is an excellent method for rating this particular complex disability based on the Veteran's statements and the history cited above.  It has the great merit of reflecting the original injury to the clavicle and the Veteran's primary symptoms of inability to raise her arm above the shoulder level along with the winged scapular deformity, more accurately than any other Diagnostic Code or Codes.  In this regard, it is important for the Veteran to understand that if this was not done a much lower evaluation would have been awarded based on this evidence, as cited above.

It also provides a single rating of 30 percent, rather than cobbling together several lesser ratings which would then be combined under the provisions of 38 C.F.R. § 4.25, yielding a lesser overall rating for the disability (the Board considered separate ratings, but it would cause the Veteran to lose compensation, not gain, under the rating criteria), and with certainty not yielding a higher rating.  Governing regulation requires that great care will be exercised in the selection of the applicable code number and in its citation on the rating sheet.  38 C.F.R. § 4.27.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board therefore declines to disturb the RO's choice of hypenenated Diagnostic Codes for the Veteran's particular right shoulder disability.  

Furthermore, upon careful review, no higher schedular rating is available to the Veteran, given the facts of her situation.  The 30 percent disability rating is the highest rating provided under Diagnostic Code 8519, and as explained above, this rating was assigned by analogy to reflect the severity of her disability based on her statements.  No higher rating is appropriate under the orthopedic Diagnostic Codes governing impairment of the clavicle and shoulder.  As set forth above, she does not have ankylosis, nonunion, fibrous union, malunion or recurrent dislocation:  the only situations for which a disability rating greater than 30 percent is provided in Diagnostic Codes 5200 through 5203.  

The Board is aware of and has considered the findings of ulnar and medial neuralgia which are included in the May 2009 examination report.  However, it is important to note that the examiner took pains to explain that there was clinical but not diagnostic evidence of such neuralgia.  Viewed in the context of the Veteran's likely exaggeration of her symptoms, whether conscious or not; and her possible somatoform pain disorder syndrome or factitious syndrome, and absent any confirmed electrodiagnostic evidence of median or ulnar neuropathy, the Board holds that a separate compensable disability rating for these symptoms would be inappropriate.  This finding does not suggest that the Veteran's pain is not real to her (as the subjective nature of pain is different for each person, and the Board is well aware of this fact), but simply a finding that the 30% evaluation takes into consideration this problem.  Without consideration of this problem, the current finding could not be justified. 

In sum, the preponderance of the evidence is against the award of a disability rating greater than 30 percent for the Veteran's right shoulder impairment at any point during the appeal period, from her discharge from service in 2005 until the present.  The appeal is therefore denied.

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

In this case, there is no indication that the schedular criteria, which in this case include criteria covering both orthopedic and nerve impairment, fail to contemplate the Veteran's objectively-demonstrated level of disability or symptomatology; as such there is no basis for referring this case for consideration of an extra-schedular rating, for the reasons cited above.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with this information in a May 2006 letter prior to the initial RO review of the case.

With regard to the VA examination reports which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still 'entitled to assume' the competency of a VA examiner and the adequacy of a VA opinion without 'demonstrating why the medical examiners' reports were competent and sufficiently informed'); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  

The Board finds that the VA examinations obtained in this case are adequate.  The examination reports relied upon were predicated on a review of the claims folder and the relevant medical records contained therein, contain a description of the history of the disabilities at issue; and document and consider the Veteran's complaints and symptoms.  The examiners considered the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that the VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

It is important to explain that the Board is rendering this determination without the Veteran's treatment reports from Lofton Air Force Base.  In this case, careful review of the evidence of record shows that the record as it stands before the Board, contains adequate information upon which to base an informed decision on the merits of the Veteran's claim.  In particular, the VA examination reports together with the Veteran's own contentions, contain detailed information as to her functional impairment and symptomatology.  These sources also contain detailed information about her recent treatment at Lofton.  Under these circumstances, the Board chooses to avoid a technical remand and render a determination on the Veteran's claim without further delay.  There is no indication that a remand will provide a basis to grant this claim as objective examination has, overall, provided evidence against this current evaluation, let alone a higher evaluation.      

Service treatment records, VA treatment records, and VA examination reports have been obtained and reviewed in support of the Veteran's claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

ORDER

A disability rating greater than 30 percent for residuals of a right shoulder injury, post-surgery, with orthopedic and nerve impairment, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


